470 F.2d 993
UNITED STATES of America, Plaintiff-Appellee,v.John Thomas STAPLES, Defendant-Appellant.
Nos. 72-1858, 72-1967.
United States Court of Appeals,Ninth Circuit.
Dec. 4, 1972.

Martha Goldin (argued), Alan Saltzman, of Saltzman & Goldin, Hollywood, Cal., for defendant-appellant.
Richard A. Stilz, Asst. U. S. Atty.  (argued), Eric A. Nobles, Asst. U. S. Atty., William D. Keller, U. S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before BARNES and DUNIWAY, Circuit Judges, and JAMESON, District Judge*.
PER CURIAM:


1
Staples appeals from his conviction of failing to report for induction into the Armed Forces as ordered by his local board, 50 U.S.C. App. Sec. 462, and from an order denying his motion for a new trial.  We affirm.


2
The appeal is on the ground that the board erroneously failed to classify him II-S, as a full time college student.  When Staples was classified I-A in February of 1970, the information in his file indicated that he was not eligible for Class II-S. He never thereafter obtained for the board the verification of his status by his college that the board asked him to obtain.  Thus his classification was and remained prima facie correct.  He claims that this lack of verification was the fault of the college, not his fault.  Be that as it may, there is a fatal defect in his case.  At his trial, Staples testified that before he received his order to report for induction he dropped out of college.  At that point, he was no longer entitled to Class II-S, assuming that he ever was.  He cannot now claim prejudice based upon the board's failure to classify him II-S.


3
Affirmed.



*
 Honorable William J. Jameson, United States District Judge, District of Montana, sitting by designation